Citation Nr: 1331812	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  09-28 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 1995.  

This matter comes before the Board of Veterans' Appeals from a September 2007 rating decision that, in pertinent part, denied entitlement to service connection for obstructive sleep apnea.  The Veteran submitted a statement dated in August 2004 that the Board construes as a notice of disagreement with the April 2004 rating decision.  The RO again denied the claim in August 2005 and September 2007, and issued a statement of the case dated May 28, 2009.  The Veteran's substantive appeal was received by VA on July 31, 2009.  

In this regard, the Board notes that the Veteran filed an untimely substantive appeal with respect to his sleep apnea claim.  Under 38 C.F.R. § 20.302(b), he had 60 days from the date of the SOC to file a substantive appeal on these issues.  The Veteran was informed of this time limitation.  His substantive appeal in this case was three days over the time limit.  However, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant.  The failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993). 

In this case, the Board finds that the RO waived the time requirements for filing a substantive appeal in this case by certifying the case for appeal.  See Gonzalez-Morales, 16 Vet. App. 556, 557 (2003); see also Percy, 23 Vet. App. at 42-46.  Accordingly, the Board waives the filing of a timely substantive appeal with respect to the issues on appeal and finds that it has jurisdiction over the matter.

The Board notes that, in addition to the physical claims folder, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

In this case, a review of the claims file reveals relevant medical records that remain outstanding.  For example, in an April 2006 private treatment note, the physician mentions a February 2, 2004 sleep study.  In addition, a July 2004 private treatment report from Dr. M.I. indicated that copies of the Veteran's most recent office notes and sleep studies had been enclosed with the report.  No copies of these records or reports were found upon examination of the claims file. These records will need to be obtained.  Also, the May 2009 VA examiner mentions that he had reviewed the Veteran's "recent sleep study."  This study was not identified, but no study accompanied the report.  Upon remand, the missing medical records should be sought and associated with the Veteran's claims file.

Upon remand, updated records from VA should also be obtained and the Veteran should be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

If additional medical records are associated with the Veteran's claims file, the file should be forwarded to the VA examiner who performed the May 2009 VA examination for addendum opinion, in order to determine whether such additional records may change the conclusions reached in the previous report.  In the report, the examiner should comment on the July 2004 report finding that the Veteran's obstructive sleep apnea was most certainly the source of his in-service symptoms, as the Veteran did not show signs of narcolepsy then or now.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should specifically include (i) a February 2, 2004 sleep study noted in an April 2006 private treatment note, (ii) copies of the Veteran's most recent office notes and sleep studies mentions in the July 2004 private treatment report from Dr. M.I., and any other relevant records to include a "recent sleep study" mention by the May 2009 VA examiner. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  If additional medical records are associated with the Veteran's claims file, the file should be forwarded to the VA examiner who performed the May 2009 VA examination for addendum opinion, in order to determine whether such additional records change the conclusions reached in the previous report.  A Review of the claims file should be noted in the examination report.  If any further testing or diagnostic studies are necessary prior to offering such opinions, they should be completed.  If the May 2009 VA examiner is not available, schedule the Veteran for another VA examination to determine the nature and etiology of his claimed disability.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Does the Veteran have obstructive sleep apnea? 

(b)  If the examiner finds that the Veteran has obstructive sleep apnea, did such disorder have its onset during active duty or within one year of active duty, or are these conditions otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records.  In addition, the examiner should comment on the statements submitted by the Veteran and the July 2004 report finding that his obstructive sleep apnea was most certainly the source of his in service symptoms, as he did not show signs of narcolepsy then or now.

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


